DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 06/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,886,136 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.	The applicant’s terminal disclaimer filed on 06/24/2022 were sufficient to overcome the examiner’s previous ground of nonstatutory double patenting rejection.

Allowable Subject Matter
4.	Claims 1-14 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-7, the cited prior arts fail to disclose or suggest performing a balanced plasma process on the substrate with the plasma generated from the process gas, the process gas containing CXHyFz and at least one of N2, O2, or H2 to improve a local CD uniformity (LCDU), where (i) x is a natural number not less than one, y is a natural number not less than one, and z is zero or a natural number not less than one, or (ii) x is a natural number not less than one, y is zero or a natural number not less than one, and z is a natural number not less than one, wherein 
the predetermined rate is determined such that resulting etching and resulting deposition are performed simultaneously during the performing the balanced plasma process, and the resulting etching of the EUV mask is offset by the resulting deposition during the performing the balanced plasma process.
Regarding to claims 8-14, the cited prior arts fail to disclose or suggest wherein the deposition gas containing CxHyFz, where (i) x is a natural number not less than one, y is a natural number not less than one, and z is zero or a natural number not less than one, or (ii) x is a natural number not less than one, y is zero or a natural number not less than one, and z is a natural number not less than one, and 
the etching gas containing at least one of N2, O2, or H2; 
generating a plasma from the process gas; and 
exposing the substrate to the plasma, 
the predetermined rate is determined such that resulting etching and resulting deposition are performed simultaneously during the performing the balanced plasma process, and the resulting etching of the EUV mask is offset by the resulting deposition during the performing the balanced plasma process.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713